UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT



                                       No. 20-6126


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARRY D. HILL, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. W. Earl Britt, Senior District Judge. (4:13-cr-00028-BR-1)


Submitted: May 19, 2020                                           Decided: June 16, 2020


Before GREGORY, Chief Judge, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion. Chief Judge Gregory dissented in part.


Eric Joseph Brignac, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Raleigh, North Carolina, for Appellant. Rudy E. Renfer, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry D. Hill, Jr., appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (2018), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing

the record, we conclude that the district court did not abuse its discretion in denying Hill’s

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). Accordingly, we affirm for the reasons stated by the district court. United

States v. Hill, No. 4:13-cr-00028-BR-1 (E.D.N.C. Jan. 13, 2020). We deny Hill’s motion

to remand but grant his motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2
GREGORY, Chief Judge, dissenting in part:

      I would grant the motion for compassionate release, deny the motion to remand, and

grant the motion for appointment of counsel.




                                           3